Electronically Filed
                                                      Supreme Court
                                                      SCAD-12-0000822
                                                      30-APR-2013
                                                      09:29 AM



                            SCAD-12-0000822

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


            OFFICE OF DISCIPLINARY COUNSEL, Petitioner,

                                  vs.

                   HARRY E. ELIASON, Respondent.

 -----------------------------------------------------------------
              In Re Application for Reinstatement of

                   HARRY E. ELIASON, Applicant.


                        ORIGINAL PROCEEDING
                         (ODC 10-058-8892)

                       ORDER OF REINSTATEMENT
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

           Upon consideration of the record and the April 12, 2013
 affidavit and petition for reinstatement submitted by Applicant
 Harry E. Eliason, it appears Applicant Eliason has, in accordance
 with Rule 2.17(b) of the Rules of the Supreme Court of the State
 of Hawai#i (RSCH), filed the required documents requesting
 reinstatement to the practice of law.   It further appears that
 Applicant Eliason has fully complied with the conditions of his
 forty-five day suspension and complied with the conditions set
 forth by RSCH Rule 2.16.   Therefore,
          IT IS HEREBY ORDERED, pursuant to RSCH Rule 2.17(b),
that Applicant Eliason is reinstated to the practice of law in
the jurisdiction of the State of Hawai#i, effective upon entry of
this order.
          DATED:   Honolulu, Hawai#i, April 30, 2013.
                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Simeon R. Acoba, Jr.
                               /s/ Sabrina S. McKenna
                               /s/ Richard W. Pollack




                                 2